In re Edward Layrisson, Sheriff of Tan-gipahoa Parish and the Tangipahoa Parish *171Police Jury; Charles “Buddy” Rogers, Joseph Giardina, Joseph Noto, Johnnie San-tangelo, Lester Cutrer, Cyril Landry, Bill Fleet, Raymond Darcy, and Ronnie Bank-ston, applying for writ of certiorari, to the First Circuit Court of Appeal, No. 83-CA-0966, from the Twenty-First Judicial District Court, Parish of Tangipahoa, No. 68644.
Case below: 449 So.2d 613.
Denied.
DIXON, C.J., and CALOGERO and DENNIS, JJ., would grant the writ.